298 S.C. 494 (1989)
381 S.E.2d 731
Sampson PRINGLE, Employee, Appellant
v.
BUILDERS TRANSPORT and Cigna, Employer/Carrier, Respondents.
23042
Supreme Court of South Carolina.
Submitted May 16, 1989.
Decided July 3, 1989.
*495 Ajerenal Danley, of Brown & Stanley, Columbia, for appellant.
William W. Watkins, of Turner, Padget, Graham & Laney, Columbia, for respondents.
Submitted May 16, 1989.
Decided July 3, 1989.
GREGORY, Chief Justice:
This is a workers' compensation case. The circuit court granted respondents' motion to amend their notice of appeal and denied appellant's motion to dismiss for lack of jurisdiction. We reverse.
Respondents appealed to circuit court from an order of the South Carolina Workers' Compensation Commission by timely filing and serving a purported notice of appeal. See S.C. Code Ann. § 1-23-380(b) (1986). The notice, however, failed to state the grounds or errors of law in support of the appeal. After the time for appeal had expired, appellant moved to dismiss. The trial judge denied appellant's motion and permitted respondents to amend their notice.
A petition for circuit court review pursuant to the Administrative Procedures Act (APA) must direct the court's attention to the abuse allegedly committed below, including a distinct and specific statement of the rulings of which appellant complains. Smith v. South Carolina Department of Social Services, 284 S.C. 469, 327 S.E. (2d) 348 (1985). The circuit court lacks jurisdiction of the appeal if the notice is insufficient. Id. Moreover, the policy of liberally allowing amendment of pleadings does not apply *496 to amendment of a notice of appeal requested after expiration of the thirty-day statutory period for filing the appeal. Id.
Respondent argues the appeals provision of the Workers' Compensation Act[1] is controlling rather than the APA and therefore his original notice of appeal was sufficient. This is incorrect. Where provisions of the APA and the Workers' Compensation Act conflict, the APA controls. Williams v. South Carolina Department of Wildlife, 295 S.C. 98, 367 S.E. (2d) 418 (1987).
Accordingly, the order of the circuit court is
Reversed.
HARWELL, CHANDLER, FINNEY and TOAL, JJ., concur.
NOTES
[1]  S.C. Code Ann. § 42-17-60 (1976). This provision does not require that thee notice of appeal state the grounds of the appeal or the alleged errors of law.